TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00496-CR




                                  Luis Ramirez Montoya, Appellant

                                                    v.

                                     The State of Texas, Appellee


          FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
             NO. CR-01-409, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING




                Luis Ramirez Montoya seeks to appeal from a judgment of conviction for aggravated sexual

assault of a child. Sentence was imposed on June 19, 2002. There was no motion for new trial. The

deadline for perfecting appeal was therefore July 19, 2002. Tex. R. App. P. 26.2(a)(1). Notice of appeal

was filed on July 29, 2002. No extension of time for filing notice of appeal was requested. Tex. R. App. P.

26.3. There is no indication that notice of appeal was properly mailed to the district clerk within the time

prescribed by rule 26.2(a). Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: August 30, 2002

Do Not Publish




                                                 2